— Appeal by petitioners from a judgment of the Supreme Court, Kings County (Levine, J.), dated August 20,1984, which denied an application to invalidate a petition designating Linda Boyland as a candidate for the public office of member of the Assembly for the 55th Assembly District in the Democratic primary election to be held on September 11, 1984.
Judgment affirmed, without costs or disbursements.
We conclude that petitioners have failed to sustain their burden of proof that the challenged subscribing witness no longer resided at the address listed in his statement in the designating petition at the time he signed that statement. There was no testimony by an individual with personal knowledge of the current residence of the witness sufficient to challenge the validity of his statement in the petition, which is the equivalent of a sworn affidavit entitled to a presumption of regularity (Election Law, § 6-132, subd 2; see Matter of Rittersporn v Sadowski, 48 NY2d 618; Matter of Napier v Salerno, 74 AD2d 960). Moreover, petitioners have failed to establish that they properly served subpoenas on the subscribing witness, members *464of his family, or on the candidate (see Matter of Dilan v Carulli, 57 AD2d 636, affd 41 NY2d 1054). Bracken, J. P., O’Connor, Niehoff and Boyers, JJ., concur.